ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 in the response filed 12/16/21 is acknowledged.
Claims 1-35 are pending in the application, with claims 15-35 being previously withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Serbin on 2/18/22.

The application has been amended as follows: 
In Claim 1, lines 19-24: “wherein the first element is configured to slide axially within the second element such that when the snap is opposite the window, the snap is released into the window reversibly preventing further axial movement of the first element relative to the second element and wherein the device is configured to be in an expanded, treatment rendering state when the snap is released into the window and a reduced profile state when the snap is not in the window” is amended to recite --wherein the first element is configured to slide axially within the second element such that when the snap is opposite the at least one window, the snap is released into the at least one window reversibly preventing further axial movement of the first 
In Claim 3, lines 3-4: “snapping element towards the central axis of the ring, removing the snap from the window” is amended to recite --snap towards the central axis of the ring, removing the snap from the at least one window--
In Claim 5, lines 2-3: “and the second element is configured with two windows as counterparts for the prongs” is amended to recite --and the at least one window consists of two windows as counterparts for the prongs--
In Claim 9, line 4: “grooves” is amended to recite --at least two grooves--
In Claim 10, line 4: “grooves” is amended to recite --at least two grooves--
Claims 15-35 are CANCELLED

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a device sized and shaped for alleviating organ prolapse when inserted into a vagina, comprising: (a) an adjustably flexible, planar ring; (b) a telescoping locking mechanism extending in a central axis of the ring, but within a plane defined by the planar ring, from a proximal side of the ring to a second side of the ring, comprising: (i) a first element extending from the proximal side of the ring and terminating at a distal end formed with a hollow therein, the first element including an elastic diamond shaped snap comprising an anchoring portion, the anchoring portion disposed distally from the elastic diamond shaped snap, the anchoring portion engaged in an interior of the hollow of the distal end of the first element for securing the elastic diamond shaped snap to the first element, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786